FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForAugust2, 2013 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Appendix 3 Credit risk Appendix 3 Credit risk Contents Financial assets 2 Exposure summary 2 Sector concentration 3 Asset quality 7 Debt securities 13 AFS reserves by issuer 13 Ratings 13 Asset-backed securities 14 Equity shares 15 Credit derivatives 17 Problem debt management 18 Wholesale renegotiations 18 Retail forbearance 20 Loans, REIL, provisions and impairments 23 - Sector and geographical regional analyses 23 - REIL flow statement 29 - Impairment provisions flow statement 31 - Impairment charge analysis 34 Key loan portfolios 36 Commercial real estate 36 Residential mortgages 42 Interest only retail loans 47 Ulster Bank Group (Core and Non-Core) 51 Credit risk assets 55 Asset quality 56 Sector and geographical region analyses 58 Appendix 3 Credit risk (continued) Financial assets Exposure summary The table below analyses the Group's financial asset exposures, both gross and net of offset arrangements. Gross exposure IFRS offset (1) Carrying value Non-IFRS offset (2) Exposure post offset 30 June 2013 £m £m £m £m £m Cash and balances at central banks - - Reverse repos (3) Lending (4) Debt securities - - Equity shares - - Derivatives (5) Settlement balances Total Short positions - - Net of short positions 31 December 2012 Cash and balances at central banks - - Reverse repos Lending (4) Debt securities - - Equity shares - - Derivatives (5) Settlement balances Other financial assets - - Total Short positions - - Net of short positions Notes: Relates to offset arrangements that comply with IFRS criteria and to transactions cleared through and novated to central clearing houses, primarily London Clearing House and US Government Securities Clearing Corporation. This reflects the amounts by which the Group's credit risk is reduced through arrangements such as master netting agreements and cash management pooling. In addition, the Group holds collateral in respect of individual loans and advances. This collateral includes mortgages over property (both personal and commercial); charges over business assets such as plant, inventories and trade debtors; and guarantees of lending from parties other than the borrower. The Group also obtains collateral in the form of securities relating to reverse repo and derivative transactions. Securities received as collateral for reverse repos were £99.3 billion (31 December 2012 - £104.7 billion). Lending: non-IFRS offset includes cash collateral posted against derivative liabilities of £22.4 billion (31 December 2012 - £24.6 billion) and cash management pooling of £10.2 billion, (31 December 2012 - £10.3 billion). Derivatives: non-IFRS offset includes cash collateral received against derivative assets of £27.7 billion (31 December 2012 - £34.1 billion). Appendix 3 Credit risk (continued) Financial assets (continued) Sector concentration The table below analyses financial assets by sector. Reverse repos Lending Derivatives Other financial assets Balance sheet value Offset Exposure post offset(1) Securities Debt Equity 30 June 2013 £m £m £m £m £m £m £m £m £m Central and local government - Financial institutions - banks (2) - other (3) Personal - mortgages - unsecured - 8 - Property - - Construction - 27 11 Manufacturing Finance leases and instalment credit - 1 2 33 - Retail, wholesale and repairs - 30 Transport and storage - Health, education and leisure - 67 Hotels and restaurants - 25 88 - Utilities - - Other 24 Total gross of provisions Provisions - - - n/a Total For the notes to this table refer to the following page. Appendix 3 Credit risk (continued) Financial assets: Sector concentration (continued) Reverse repos Lending Derivatives Other financial assets Balance sheet value Offset Exposure post offset(1) Securities Debt Equity 31 December 2012 £m £m £m £m £m £m £m £m £m Central and Government - Financial institutions - banks (2) - other (3) Personal - mortgages - unsecured - 4 - Property - - Construction - 17 - Manufacturing Finance leases and instalment credit - 82 1 13 - - Retail, wholesale and repairs - 41 Transport and storage - 2 Health, education and leisure - 59 Hotels and restaurants - 51 11 Utilities - 50 Other 24 Total gross of provisions Provisions - - - n/a Total Notes: This shows the amount by which the Group's credit risk exposure is reduced through arrangements, such as master netting agreements, which give the Group a legal right to set off the financial asset against a financial liability due to the same counterparty. In addition, the Group holds collateral in respect of individual loans and advances to banks and customers. This collateral includes mortgages over property (both personal and commercial); charges over business assets such as plant, inventories and trade debtors; and guarantees of lending from parties other than the borrower. The Group obtains collateral in the form of securities in reverse repurchase agreements. Cash and securities are received as collateral in respect of derivative transactions. Financial institutions - banks includes £89.6 billion (31 December 2012 - £79.3 billion) relating to cash and balances at central banks. Loans made by the Group's consolidated conduits to asset owning companies are included within Financial institutions - other. Appendix 3 Credit risk (continued) Financial assets: Sector concentration (continued) Key points · Financial asset exposures after offset decreased by £32 billion or 4% to £782 billion, reflecting the Group's focus on reducing its funded balance sheet, primarily through ongoing sales and run-off in Non-Core and downsizing of Markets. · Reductions across securities (debt: £26 billion; equity: £4 billion), lending (£11 billion), reverse repos (£7 billion) and derivatives (£4 billion) were partially offset by higher cash holdings (£10 billion) and settlement balances (£11 billion). Conditions in the financial markets and the Group's continued focus on risk appetite and sector concentration resulted in the trends seen. · Exposures to central and local governments decreased by £15 billion principally in debt securities. This was driven by Markets de-risking its balance sheet, management of the Group Treasury liquidity portfolio as well as some risk reduction in respect of eurozone exposures. The Group's portfolio comprises exposures to central governments and sub-sovereigns such as local authorities, primarily in the Group's key markets in the UK, Western Europe and the US. · Exposure to financial institutions was £4 billion lower, with decreases of £24 billion across securities, loans and derivatives, driven by economy-wide subdued activity being partially offset by increased higher cash holdings and settlement balances. ○ The banking sector is one of the largest in the Group's portfolio. The sector is well diversified geographically and by exposure with derivative exposures being largely collateralised. Exposures to banks increased by £8 billion during the year, primarily due to higher cash placings with central banks, primarily the Bank of England, the US Federal Reserve, the European Central Bank and other Eurozone central banks. ○ Exposure to other financial institutions is spread across a wide range of financial companies including insurance, securitisation vehicles, financial intermediaries including broker dealers and central counterparties (CCPs), financial guarantors - monolines and CDPCs - and funds (unleveraged, hedge and leveraged funds). The portfolio decreased by £12 billion. Entities in this sector remain vulnerable to market shocks or contagion from the banking sector. · The Group's exposure to property and construction sector decreased by £5 billion, principally in commercial real estate lending. The majority of the Group's Core commercial real estate property exposure is within UK Corporate (72%). · Retail, wholesale and repairs sector decreased by £2 billion, reflecting de-leveraging of customers in the retail sector. · Air and land transport and storage exposure increased by £3 billion. Asset-backed loans to ocean-going vessels was broadly unchanged at £10.5 billion. The downturn in the shipping sector continued in 2013, with an oversupply of vessels and lower charter rates. At 30 June 2013, £1.0 billion (31 December 2012 - £0.7 billion) of loans were included in risk elements in lending with an associated provision of £0.2 billion and impairment charge was less than £100 million for H1 2013. Appendix 3 Credit risk (continued) Financial assets: Sector concentration (continued) Key points (continued) · In lending: ○ UK Retail's lending to homeowners decreased by £0.5 billion, as new business was constrained due to the re-training of mortgage advisors. Unsecured lending balances also fell. ○ UK Corporate lending decreased by £2.4 billion, as business demand for credit remains weak. ○ Non-Core continued to make significant progress on its balance sheet strategy by reducing lending by £9 billion across all sectors, principally property and construction, within which commercial real estate lending decreased by £3.2 billion principally reflecting run-off (£2.6 billion). For a discussion on debt securities and derivatives, see pages 13 and 17 respectively. Appendix 3 Credit risk (continued) Financial assets(continued) Asset quality: Group The table below analyses the Group's financial assets excluding debt securities by internal asset quality (AQ) ratings. Debt securities are analysed by external ratings and are therefore excluded from the table below and are set out on page 13. Loans and advances Cash and balances at central banks Banks Customers Settlement balances and other financial assets Derivatives Commitments Contingent liabilities Total Reverse repos Derivative cash collateral Other Total Reverse repos Derivative cash collateral Other Total 30 June 2013 £m £m £m £m £m £m £m £m £m £m £m £m £m £m AQ1 AQ2 - AQ3 AQ4 AQ5 AQ6 - 16 41 AQ7 - 6 - 29 10 AQ8 - 7 40 AQ9 - 12 13 AQ10 - 17 - 10 Past due - - - 1 1 - Impaired - - - 95 95 - Impairment provision - Note: Exposures are allocated to asset quality bands on the basis of statistically driven models which produce an estimate of default rate. The variables included in the models vary by product and geography. For portfolios secured on residential property these models typically include measures of delinquency and loan to value as well as other differentiating characteristics such as bureau score, product features or associated account performance information. Appendix 3 Credit risk (continued) Financial assets:Asset quality: Group (continued) Loans and advances Cash and balances at central banks Banks Customers Settlement balances and other financial assets Derivatives Commitments Contingent liabilities Total Reverse repos Derivative cash collateral Other Total Reverse repos Derivative cash collateral Other Total 31 December 2012 £m £m £m £m £m £m £m £m £m £m £m £m £m £m AQ1 AQ2 12 AQ3 AQ4 AQ5 - AQ6 - 39 86 50 73 AQ7 - 2 - 12 AQ8 - - - 68 68 4 2 8 AQ9 1 - - 93 93 23 7 95 AQ10 - 1 Past due - Impaired - Impairment provision - Appendix 3 Credit risk (continued) Financial assets:Asset quality: Core Loans and advances Cash and balances at central banks Banks Customers Settlement balances and other financial assets Derivatives Commitments Contingent liabilities Total Reverse repos Derivative cash collateral Other Total Reverse repos Derivative cash collateral Other Total 30 June 2013 £m £m £m £m £m £m £m £m £m £m £m £m £m £m AQ1 AQ2 - AQ3 AQ4 AQ5 - AQ6 - 16 41 AQ7 - 6 - 29 10 AQ8 - - - 29 29 - 7 40 AQ9 - 12 13 AQ10 - 10 80 Past due - - - 1 1 - Impaired - - - 94 94 - Impairment provision - Appendix 3 Credit risk (continued) Financial assets:Asset quality: Core (continued) Loans and advances Cash and balances at central banks Banks (1) Customers (2) Settlement balances and other financial assets Derivatives Commitments Contingent liabilities Total Reverse repos Derivative cash collateral Other Total Reverse repos Derivative cash collateral Other Total 31 December 2012 £m £m £m £m £m £m £m £m £m £m £m £m £m £m AQ1 AQ2 12 AQ3 AQ4 AQ5 - AQ6 - 39 86 50 73 AQ7 - 2 - 12 AQ8 - - - 68 68 4 2 8 AQ9 1 - - 93 93 - 7 93 AQ10 - 1 Past due - Impaired - Impairment provision - Notes: Core, Non-Core split excludes £2,036 million of loans to banks in relation to Direct Line Group. Core, Non-Core split excludes £881 million of loans to customers in relation to Direct Line Group. Appendix 3 Credit risk (continued) Financial assets:Asset quality: Non-Core Loans and advances Cash and balances at central banks Banks Customers Settlement balances and other financial assets Derivatives Commitments Contingent liabilities Total Reverse repos Derivative cash collateral Other Total Reverse repos Derivative cash collateral Other Total 30 June 2013 £m £m £m £m £m £m £m £m £m £m £m £m £m £m AQ1 43 - - 68 68 - - - 40 AQ2 - - - 5 5 - - - 42 AQ3 - 4 AQ4 - AQ5 - - 6 6 - - - AQ6 - - - 37 37 - - - 76 AQ7 - - - 36 36 - - - AQ8 - - - 83 83 - - - 10 51 4 AQ9 - - - 3 3 - - - 30 AQ10 - 17 - 78 95 - 34 83 Past due - Impaired - - - 1 1 - Impairment provision - 17 - - Appendix 3 Credit risk (continued) Financial assets:Asset quality: Non-Core (continued) Loans and advances Cash and balances at central banks Banks (1) Customers (2) Settlement balances and other financial assets Derivatives Commitments Contingent liabilities Total Reverse repos Derivative cash collateral Other Total Reverse repos Derivative cash collateral Other Total 31 December 2012 £m £m £m £m £m £m £m £m £m £m £m £m £m £m AQ1 36 - AQ2 - - - 5 5 - - - 18 AQ3 - - 19 19 - - - 12 AQ4 - - - 5 5 - - - 88 AQ5 - - - 2 2 - - - 90 AQ6 - - - 1 1 - - - 27 AQ7 - - - 50 50 - - - AQ8 - 15 81 39 AQ9 - 23 - - 2 AQ10 - 89 Past due - 8 - - - Impaired - - - 1 1 - Impairment provision - 23 - 8 For the notes on this table refer to page 10. Appendix 3 Credit risk (continued) Debt securities The table below analyses available-for-sale (AFS) debt securities and related reserves, gross of tax. 30 June 2013 31 December 2012 UK US Other (1) Total UK US Other (1) Total AFS reserves by issuer £m £m £m £m £m £m £m £m Government (2) Banks 96 Other financial institutions Corporate 27 - Total Of which ABS (3) AFS reserves (gross) Notes: Includes eurozone countries as detailed in Appendix 5 Country risk. Includes central and local government. Asset-backed securities. Ratings The table below analyses debt securities by issuer and external ratings. Ratings are based on the lowest of Standard and Poor's, Moody's and Fitch. Central and local government Banks Other financial institutions Corporate Total Total Of which ABS UK US Other 30 June 2013 £m £m £m £m £m £m £m % £m AAA - 26 60 21 AA to AA+ 55 A to AA- - 35 8 BBB- to A- - - 12 Non-investment grade - - 3 Unrated - 1 - 1 31 December 2012 AAA 31 30 AA to AA+ - 44 A to AA- - 6 12 BBB- to A- - - 10 Non-investment grade - - 3 Unrated - 1 2 1 Key points · AAA rated debt securities decreased as the UK was downgraded from AAA to AA+ during the first half of the year and also reflected the Group's reduced holding of debt securities. · The decrease in holdings of debt securities rated A to AA- was primarily driven by a reduction in Japanese bonds. · Non-investment grade and unrated debt securities accounted for 5% of the portfolio. Appendix 3 Credit risk (continued) Debt securities (continued) Asset-backed securities The table below summarises the ratings of asset-backed securities on the balance sheet. RMBS (1) Government sponsored or similar (2) Prime Non- conforming Sub-prime MBS covered bond (1) CMBS(1) CDOs(1) CLOs(1) ABS covered bond ABS other Total 30 June 2013 £m £m £m £m £m £m £m £m £m £m £m AAA 26 73 25 AA to AA+ 84 23 7 49 A to AA- 60 49 64 - BBB- to A- 54 12 9 Non-investment grade (3) 3 - Unrated (4) - 78 10 - 10 40 - 90 83 Of which in Non-Core - - - 31 December 2012 AAA 11 92 AA to AA+ 88 26 7 A to AA- 33 74 20 BBB- to A- 53 86 32 8 Non-investment grade (3) 20 - Unrated (4) - 8 - 23 94 - Of which in Non-Core - - - Notes: RMBS: residential mortgage-backed securities; CMBS: commercial mortgage-backed securities; CDOs: collateralised debt obligations; CLOs: collateralised loan obligations. Includes US agency and Dutch government guaranteed securities. Comprises held-for-trading (HFT) £1,467 million (31 December 2012 - £1,177 million), designated at fair value (DFV) nil (31 December 2012 - £7 million), available-for-sale (AFS) £1,226 million (31 December 2012 - £1,173 million) and loans and receivables (LAR) £205 million (31 December 2012 - £317 million). Comprises HFT £768 million (31 December 2012 - £808 million), AFS £107 million (31 December 2012 - £149 million) and LAR £58 million (31 December 2012 - £130 million). Appendix 3 Credit risk (continued) Equity shares The table below analyses holdings of equity shares for eurozone countries and other countries with balances of more than £100 million by country, issuer and measurement classification. The HFT portfolios in Markets comprise positions in the Markets Derivative Products Solutions business, primarily for economic hedging of liabilities including debt issuances and equity derivatives. The AFS portfolios include capital stock in the Federal Home Loan Bank (a government sponsored entity, included in Other Financial Institutions) and the Federal Reserve Bank, which together amounted to £0.6 billion (31 December 2012 - £0.7 billion) that US Retail & Commercial are required to hold. The remaining AFS balances are individually small holdings in unlisted companies, mainly acquired through loan renegotiations in the Global Restructuring Group (GRG). 30 June 2013 HFT AFS/DFV (1) Countries Banks £m Other FI (2) £m Corporate £m Total £m HFT short positions £m Banks £m Other FI (2) £m Corporate £m Total £m Total £m AFS reserves £m Spain 7 - - - 64 64 Ireland - 71 11 82 - - 7 - 7 89 - Italy 11 - 23 34 - - 5 16 21 55 - Portugal - - 3 3 - 3 - Greece - - 1 1 - 1 - Eurozone Periphery 18 71 - 12 80 92 Netherlands - - 40 46 86 Germany 4 - France 10 42 90 - - 33 Luxembourg - 38 - - 3 3 - Other 22 24 - 3 - 3 2 Total eurozone 54 - 55 Countries US 62 68 16 UK 8 64 China - 8 Japan - - 1 - 1 - Australia 80 43 - - - 5 5 - Taiwan 1 60 - South Korea 1 27 - - - 1 1 - Hong Kong 3 72 93 - - - 6 6 3 Switzerland 8 13 87 - 40 - 40 38 Russia 15 4 - India 14 - Romania 1 - Canada 3 2 76 81 - 81 - Other 51 37 - 5 16 21 8 Total 98 For the notes to this table refer to the following page. Appendix 3 Credit risk (continued) Equity shares (continued) 31 December 2012 HFT AFS/DFV (1) Countries Banks £m Other FI (2) £m Corporate £m Total £m HFT short positions £m Banks £m Other FI (2) £m Corporate £m Total £m Total £m AFS reserves £m Spain 18 - 51 69 - - - 92 92 Ireland - 47 - 17 - 17 - Italy 7 1 33 41 - 5 - 5 46 - Portugal - - 5 5 - 5 - Greece - - 6 6 - 6 - Eurozone periphery 25 - 22 92 Netherlands 20 - 40 Germany 33 1 - France 10 75 - 1 23 Luxembourg 14 46 - 6 34 40 1 Other 18 26 - 3 - 3 1 Total eurozone - 72 Countries US 18 7 UK 35 70 73 China - 14 3 17 7 Japan 24 67 - 2 - 2 - Australia 77 45 - Taiwan 2 31 - South Korea 32 72 - Hong Kong 2 81 97 - - - 4 4 2 Switzerland 4 - 71 75 - 34 - 34 31 Russia 16 4 - India 29 68 - Romania - Canada 14 25 - - 2 2 2 MDB and supranationals (3) - Other 70 48 - 5 22 27 Total 84 Notes: Designated as at fair value through profit or loss balances are £414 million (31 December 2012 - £533 million) comprising £54 million other financial institutions (31 December 2012 - £61 million) and £360 million corporate (31 December 2012 - £472 million). Other financial institutions (FI) including government sponsored entities. MDB - Multilateral development banks. Key point · Equity shares decreased by £3.8 billion in the half year driven by both targeted risk reduction in Markets and the announcement in June 2013 of the planned exit of the division'sEquity Derivatives franchise. Appendix 3 Credit risk (continued) Credit derivatives The Group trades credit derivatives as part of its client-led business and to mitigate credit risk. The Group's credit derivative exposures relating to proprietary trading are minimal. The table below analyses the Group's bought and sold protection. 30 June 2013 31 December 2012 Notional Fair value Notional Fair value Bought Sold Bought Sold Bought Sold Bought Sold Group £bn £bn £bn £bn £bn £bn £bn £bn Client-led trading & residual risk Credit hedging - banking book (1) - - Credit hedging - trading book - rates - credit and mortgage markets - other - Total Core Client-led trading Credit hedging - banking book - Credit hedging - trading book - rates - credit and mortgage markets - other - Non-Core Residual risk Credit hedging - banking book (1) - - Credit hedging - trading book - rates - credit and mortgage markets - other - By counterparty Monoline insurers - CDPCs (2) - Banks Other financial institutions Corporates - Notes: Credit hedging in the banking book principally relates to portfolio management in Non-Core. Credit derivative product company. Appendix 3 Credit risk (continued) Problem debt management For a description of the Group's early problem identification and problem debt management, refer to pages 172 to 180 of the Group's 2012 Annual Report and Accounts. Wholesale renegotiations The data presented below include loans where renegotiations were completed during the period. Thresholds for inclusion are set at divisional level and range from nil to £10 million. Comparison and analysis of renegotiated loans may be skewed by the impact of individual material cases reaching legal completion during a given period, and are also subject to seasonality. Half year ended 30 June 2013 Year ended 31 December 2012 Performing Non- performing Provision coverage Performing Non- performing Provision coverage Sector (1) £m £m % £m £m % Property 25 18 Transport 87 16 99 23 Telecommunications, media and technology 38 5 46 Retail and leisure 27 - 34 Other 74 - 28 18 22 Note: In addition loans totalling £1.0 billion granted financial covenant concessions only during the period are not included in the table above as these concessions do not affect a loan's contractual cash flows (year to 31 December 2012 - £3.9 billion). The table below analyses the incidence of the main types of wholesale renegotiation arrangements by loan value. Arrangement type (1) Half year ended 30 June % Year ended 31 December % Variation in margin 2 9 Payment concessions and loan rescheduling 87 69 Forgiveness of all or part of the outstanding debt 12 29 Other (2) 18 20 Notes: The total above exceeds 100% as an individual case can involve more than one type of arrangement. Main types of 'other' concessions include formal 'standstill' agreements, release of security and amendments to negative pledge. Appendix 3 Credit risk (continued) Problem debt management: Wholesale renegotiations (continued) Key points ● Renegotiations completed during the first half of 2013, subject to thresholds as explained above, amounted to £2.0 billion. In H1 2013 renegotiations were most prevalent in the Group's most significant corporate sectors and in those industries experiencing difficult markets, notably property and transport as the Group sought to support viable customers. The majority of renegotiations granted to borrowers in the property sector were payment concessions and loan rescheduling. ● Year-on-year analysis of renegotiated loans may be skewed by individual material cases reaching legal completion during a given year. This is particularly relevant when comparing the value of renegotiations completed in the property and seaborne transport sectors where negotiations can be lengthy. In the first half of 2013, the decrease in completed renegotiations was driven by a lack of large individual material cases reaching legal completion during the period. ● Provisions for the non-performing loans disclosed above are individually assessed and renegotiations are taken into account when determining the level of provision. The provision coverage is affected by the timing of write-offs and provisions. In some cases loans are fully or partially written off on the completion of a renegotiation. Non-performing renegotiated loans also include loans against which no provision is held. Where these cases are large they can have a significant impact on the provision coverage within a specific sector. ● Loans renegotiated since January 2011 and still outstanding at 30 June 2013 amounted to £16.3 billion (31 December 2012 - £17.7 billion). Of the loans renegotiated by GRG since January 2011, 7% had been returned to performing portfolios managed by the business by 30 June 2013 (31 December 2012 - 6%). ● Renegotiations are likely to remain significant, particularly in those industries experiencing difficult markets. At 30th June 2013, loans totalling £13.6 billion (31 December 2012 - £13.7 billion) were in the process of being renegotiated but had not yet reached legal completion (these loans are not included in the tables above). Property and transport represent 70% and 11% respectively of the in-process renegotiations. 73% of the in-process renegotiations were non-performing loans (31 December 2012 - 69%), with associated provision coverage of 33% (31 December 2012 - 32%). The principal types of arrangements offered include variation in margin, payment concessions and loan rescheduling and forgiveness of all or part of the outstanding debt. ● 56% of 'completed' and 96% of 'in progress' renegotiated cases (by value) were managed by GRG. Appendix 3 Credit risk (continued) Problem debt management (continued) Retail forbearance For a description of forbearance arrangements in the Group's retail businesses, see pages 176 of the Group's 2012 Annual Report and Accounts. The mortgage arrears information for retail accounts in forbearance and related provisions are shown in the tables below. No missed payments 1-3 months in arrears >3 months in arrears Total Balance Provision Balance Provision Balance Provision Balance Provision Forborne balances £m £m £m £m £m £m £m £m % 30 June 2013 UK Retail (1,2) 20 19 61 Ulster Bank (1,2) 79 RBS Citizens - - 20 9 29 Wealth (3) 18 4 - 22 1 19 31 December 2012 UK Retail (1,2) 20 16 64 Ulster Bank (1,2) 60 RBS Citizens - - 25 10 35 Wealth 38 - - - 7 - 45 - Notes: Forbearance in UK Retail and Ulster Bank above capture all instances where a change has been made to the contractual payment terms including thosewhere the customer is up-to-date on payments and there is no obvious evidence of financial stress Includes the current stock position of forbearance deals agreed since early 2008 for UK Retail and early 2009 for Ulster Bank. Wealth forbearance stock at 30 June 2013 included the RBS International portfolio. Appendix 3 Credit risk (continued) Problem debt management: Retail forbearance (continued) The incidence of the main types of retail forbearance on the balance sheet at 30 June 2013 is analysed below. This includes forbearance arrangements agreed during the first half of 2013 and the balance at the period end. UK Retail Ulster Bank RBS Citizens Wealth Total 30 June 2013 (1) £m £m £m £m £m Interest only conversions - temporary and permanent - 5 Term extensions - capital repayment and interest only - 36 Payment concessions 19 Capitalisation of arrears - - Other - 28 87 31 December 2012 (1) Interest only conversions - temporary and permanent - 6 Term extensions - capital repayment and interest only - 27 Payment concessions 9 Capitalisation of arrears - - Other - - 3 45 The table below shows forbearance agreed during the first half of 2013 analysed between performing and non-performing. UK Retail Ulster Bank RBS Citizens Wealth Total 30 June 2013 £m £m £m £m £m Performing forbearance in the half year - 56 Non-performing forbearance in the half year 83 57 5 Total forbearance in the half year (2) 57 61 Notes: As an individual case can include more than one type of arrangement, the analysis in the table on forbearance arrangements exceeds the total value of cases subject to forbearance. Includes all deals agreed during the half year (new customers and renewals) regardless of whether they remain active at the period end. Key points UK Retail ● At 30 June 2013, stock levels of £5.0 billion represented 5.1% of the total mortgage assets, an increase of 3.4% from 31 December 2012; balances were flat between Q1 and Q2 2013. ● The flow of new forbearance in Q2 2013 continued to fall (£429 million compared with an average of £494 million per quarter in the preceding four quarters).The 24 month rolling stock of forbearance (where the treatment has been provided in the last 24 months) is £2.1 billion and fell slightly in the first half of the year. Appendix 3 Credit risk (continued) Problem debt management: Retail forbearance (continued) Key points (continued) UK Retail (continued) ● Approximately 82% of forbearance assets (31 December 2012 - 83%) were up-to-date with payments (compared with approximately 97% of the assets not subject to forbearance activity). ● Of the total stock of assets subject to forbearance treatment, 45% were term extensions, 25% interest-only conversions and 18% capitalisations of arrears. ● The growth of interest only stock reflects an extension of the definition to include customers who were historically on Capital and Interest repayments and who converted to a mix of capital and interest and interest only; the underlying level of transfers is negligible and the remaining stock reflects legacy policy. ● The provision cover on assets subject to forbearance was around 4.6 times that on assets not subject to forbearance. Ulster Bank ● At 30 June 2013, 11.8% of total mortgage assets (£2.3 billion) were subject to a forbearance arrangement, an increase from 10.4% (£2.0 billion) at 31 December 2012. This reflected Ulster Bank's proactive strategies to contact customers in financial difficulty to offer assistance. Forbearance deals agreed during H1 2013 increased by11% compared to H2 2012. However the number of customers approaching Ulster Bank for assistance for the first time remained broadly stable. ● The majority of the forbearance treatments offered by Ulster Bank are short to medium term concessions (interest only conversions and payment concessions). They account for 77% of forbearance assets at 30 June 2013 (85% at 31 December 2012). These concessions are offered for periods of between one and five years and incorporate different levels of repayment based on the customer's ability to pay. ● Interest only arrangements represented 32% of forbearance assets at 30 June 2013, a decrease from 46% at 31 December 2012. ● Similarly, of those customers offered payment concession (46%), the number of customers who were temporarily permitted to pay less than the interest only fell (6% of forbearance assets at 30 June 2013; 11% at 31 December 2012). Customers who agreed a reduced payment (greater than interest only) and payment holidays accounted for 26% and 7% respectively at 30 June 2013. ● Permanent forbearance treatments, capitalisations and term extensions each represented 11% of the forbearance portfolio at 30 June 2013, increasing from 6% and 9% respectively as of 31 December 2012. ● Where performing cases are subject to forbearance, they attract a higher provision than assets not subject to forbearance. The majority of forbearance arrangements were in the performing book (73%). ● At 30 June 2013, 7% of forbearance customers were subject to one of the new treatments developed to assist customers as part of the longer term strategies. Appendix 3 Credit risk (continued) Problem debt management (continued) Loans, risk elements in lending (REIL), provisions and impairments Sector and geographical regional analyses - Group The tables below analyse gross loans and advances to banks and customers (excluding reverse repos) and related credit metrics by sector and geography (by location of lending office) for the Group, Core and Non-Core. Credit metrics 30 June 2013 Gross loans £m REIL £m Provisions £m REIL as a % of gross loans % Provisions as a % of REIL % Provisions as a % of gross loans % Impairment charge YTD £m Amounts written-off YTD £m Government (1) - Finance 51 33 10 Personal - mortgages 30 - unsecured 82 Property 47 Construction 48 Manufacturing 58 57 61 Finance leases (2) 67 87 Retail, wholesale and repairs 53 47 83 Transport and storage 24 76 Health, education and leisure 45 36 Hotels and restaurants 44 29 85 Utilities 44 60 - Other 60 Latent - 51 of which: UK - residential mortgages 21 36 24 - personal lending 86 - property 38 - construction 47 99 - other 60 Europe - residential mortgages 40 5 - personal lending 93 10 16 - property 55 - construction 52 13 - - other 70 US - residential mortgages 18 88 - personal lending 60 27 67 77 - property 26 22 12 - construction 37 8 22 7 1 - other 1 34 RoW - residential mortgages 27 6 22 1 - personal lending 2 - - - 1 1 - property 39 39 - - construction 26 9 9 - - - other 53 11 12 51 Banks 95 83 87 28 For the notes to this table refer to page 28. Appendix 3 Credit risk (continued) Problem debt management: Loans, REIL, provisions and impairments(continued) Sector and geographical regional analyses - Group (continued) Credit metrics 31 December 2012 Gross loans £m REIL £m Provisions £m REIL as a % of gross loans % Provisions as a % of REIL % Provisions as a % of gross loans % Impairment charge YTD £m Amounts written-off YTD £m Government (1) - Finance 54 Personal - mortgages 28 - unsecured 83 Property 46 Construction 43 94 Manufacturing 47 Finance leases (2) 67 44 Retail, wholesale and repairs 56 Transport and storage 40 Health, education and leisure 44 Hotels and restaurants 45 Utilities 21 18 - Other 57 Latent - 52 of which: UK - residential mortgages 19 32 - personal lending 87 - property 37 - construction 41 - other 70 Europe - residential mortgages 37 50 - personal lending 92 38 13 - property 56 - construction 51 12 - other 67 US - residential mortgages 21 - personal lending 48 24 - property 29 17 83 - construction 8 1 13 - 12 - other RoW - residential mortgages 27 8 30 2 2 - personal lending 1 1 5 8 - property 65 66 - construction 22 21 10 48 5 - - other 57 2 52 Banks 85 23 29 For notes to this table refer to page 28. Appendix 3 Credit risk (continued) Problem debt management: Loans, REIL, provisions and impairments(continued) Sector and geographical regional analyses - Core The tables below analyse gross loans and advances to banks and customers (excluding reverse repos). Credit metrics 30 June 2013 Gross loans £m REIL £m Provisions £m REIL as a % of gross loans % Provisions as a % of REIL % Provisions as a % of gross loans % Impairment charge YTD £m Amounts written-off YTD £m Government (1) - Finance 63 21 2 Personal - mortgages 30 89 - unsecured 84 Property 31 Construction 49 74 50 Manufacturing 54 49 44 Finance leases (2) 86 63 4 17 Retail, wholesale and repairs 50 46 73 Transport and storage 13 40 40 Health, education and leisure 42 32 Hotels and restaurants 44 19 59 Utilities 63 45 58 - Other 67 Latent - 48 of which: UK - residential mortgages 21 35 23 - personal lending 86 - property 28 - construction 48 62 49 - other 53 Europe - residential mortgages 40 5 - personal lending 93 6 14 - property 35 - - construction 77 45 58 4 - - other 78 US - residential mortgages 13 46 60 - personal lending 40 31 45 55 - property 56 7 13 4 - construction 36 8 22 8 1 - other 23 RoW - residential mortgages 24 6 25 1 - personal lending - property - construction 26 9 9 - - - other 52 36 69 1 7 48 Banks 94 82 87 28 For the notes to this table refer to page 28. Appendix 3 Credit risk (continued) Problem debt management: Loans, REIL, provisions and impairments(continued) Sector and geographical regional analyses - Core (continued) Credit metrics 31 December 2012 Gross loans(1) £m REIL £m Provisions £m REIL as a % of gross loans % Provisions as a % of REIL % Provisions as a % of gross loans % Impairment charge YTD £m Amounts written-off YTD £m Government (1) - Finance 81 54 Personal - mortgages 27 - unsecured 85 Property 36 Construction 46 60 Manufacturing 45 63 Finance leases (2) 67 35 41 Retail, wholesale and repairs 55 Transport and storage 25 72 21 Health, education and leisure 39 67 Hotels and restaurants 45 56 Utilities 10 5 50 - - Other 58 Latent - 51 of which: UK - residential mortgages 19 32 - personal lending 87 - property 32 - construction 45 47 - other 65 Europe - residential mortgages 37 24 - personal lending 97 29 11 - property 41 6 - construction 60 39 65 4 10 - other 75 US - residential mortgages 15 - personal lending 34 29 65 - property 13 12 3 27 - construction 5 - - - 1 3 - other 90 RoW - residential mortgages 27 8 30 2 2 - personal lending 1 1 - 1 - property 80 61 - - - construction 22 21 10 48 5 - - other 64 48 75 1 51 Banks 85 23 29 For the notes to this table refer to page 28. Appendix 3 Credit risk (continued) Problem debt management: Loans, REIL, provisions and impairments(continued) Sector and geographical regional analyses - Non-Core Credit metrics 30 June 2013 Gross loans £m REIL £m Provisions £m REIL as a % of gross loans % Provisions as a % of REIL % Provisions as a % of gross loans % Impairment charge YTD £m Amounts written-off YTD £m Government (1) - Finance 45 12 8 Personal - mortgages 41 42 66 - unsecured 57 29 28 Property 52 Construction 46 51 50 Manufacturing 70 8 17 Finance leases (2) 71 70 Retail, wholesale and repairs 58 1 10 Transport and storage 46 36 71 Health, education and leisure 52 21 4 Hotels and restaurants 45 10 26 Utilities 49 44 2 - Other 46 45 Latent - 3 - 55 of which: UK - residential mortgages 2 - 1 1 - personal lending 28 18 64 2 3 - property 43 - construction 44 43 50 - other 80 2 88 Europe - residential mortgages 31 28 90 - - personal lending 88 83 94 4 2 - property 60 - construction 50 9 - - other 59 39 US - residential mortgages 85 35 42 65 - personal lending 93 20 22 22 22 - property 62 19 31 5 8 - construction 2 1 - other 97 14 11 RoW - residential mortgages 38 3 - personal lending 20 2 - - - 1 1 - property 39 39 - - construction - other 49 10 5 55 Banks 1 1 - - For the notes to this table refer to page 28. Appendix 3 Credit risk (continued) Problem debt management: Loans, REIL, provisions and impairments(continued) Sector and geographical regional analyses - Non-Core (continued) Credit metrics 31 December 2012 Gross loans £m REIL £m Provisions £m REIL as a % of gross loans % Provisions as a % of REIL % Provisions as a % of gross loans % Impairment charge YTD £m Amounts written-off YTD £m Government (1) - Finance 41 91 42 Personal - mortgages 42 - unsecured 55 63 75 Property 49 Construction 40 Manufacturing 51 16 Finance leases (2) 66 9 Retail, wholesale and repairs 58 49 47 Transport and storage 57 81 Health, education and leisure 52 35 33 Hotels and restaurants 46 38 46 Utilities 16 15 - Other 56 Latent - 72 - 52 of which: UK - residential mortgages 19 - personal lending 55 23 19 83 5 16 - property 39 - construction 37 - other 82 Europe - residential mortgages 32 27 84 5 26 - personal lending 83 70 84 9 2 - property 58 - construction 47 2 - other 59 US - residential mortgages 37 - personal lending 80 14 18 44 50 - property 58 16 28 56 - construction 4 3 1 33 9 - other 25 59 RoW - personal lending 6 - 5 7 - property 54 40 74 66 - other 52 1 56 52 Banks 1 1 - - Notes: Includes central and local government. Includes instalment credit. Core, Non-Core split excludes balances in relation to Direct Line Group (loans to customers of £881 million and loans to banks of £2,036 million). Appendix 3 Credit risk (continued) Problem debt management: Loans, REIL, provisions and impairments(continued) REIL flow statement REIL are stated without giving effect to any security held that could reduce the eventual loss should it occur or to any provisions marked. UK Retail UK Corporate Wealth International Banking Ulster Bank US Retail & Commercial Markets Other Core Non- Core Total £m £m £m £m £m £m £m £m £m £m £m At 1 January 2013 - Currency translation and other adjustments - 11 4 10 72 19 - Additions 75 8 1 Transfers (1) - Transfers to performing book - Repayments - Amounts written-off - At 30 June 2013 1 Non-Core (by donating division) UK Corporate International Banking Ulster Bank US Retail & Commercial Other Total £m £m £m £m £m £m At 1 January 2013 28 Currency translation and other adjustments 26 Additions 70 4 Transfers (1) - Transfers to performing book - Repayments Amounts written-off At 30 June 2013 12 For the note to this table refer to the following page. Appendix 3 Credit risk (continued) Problem debt management: Loans, REIL, provisions and impairments(continued) REIL flow statement (continued) REIL are stated without giving effect to any security held that could reduce the eventual loss should it occur or to any provisions marked. UK Retail UK Corporate Wealth International Banking Ulster Bank US Retail & Commercial Markets Core Non- Core Total £m £m £m £m £m £m £m £m £m £m At 1 January 2012 Currency translation and other adjustments 54 17 Additions 66 30 Transfers (1) 1 13 - - - Transfers to performing book - - - Repayments - Amounts written-off At 30 June 2012 Non-Core (by donating division) UK Corporate International Banking Ulster Bank US Retail & Commercial Other Total £m £m £m £m £m £m At 1 January 2012 Currency translation and other adjustments Additions 58 4 Transfers (1) 4 - - - Transfers to performing book - - - Repayments - Amounts written-off At 30 June 2012 33 Note: Represents transfers between REIL and potential problem loans. Appendix 3 Credit risk (continued) Problem debt management: Loans, REIL, provisions and impairments(continued) Impairment provisions flow statement The movement in loan impairment provisions by division is shown in the table below. UK Retail UK Corporate Wealth International Banking Ulster Bank US R&C (1) Total R&C (1) Markets Other Total Core Non-Core Group £m £m £m £m £m £m £m £m £m £m £m £m At 1 January 2013 1 Currency translation and other adjustments - 10 1 18 13 1 Amounts written-off - Recoveries of amounts previously written-off 22 5 - 12 1 50 90 - - 90 31 Charged to income statement 7 51 Unwind of discount (2) - - - At 30 June 2013 1 Individually assessed - banks - - - 7 - - 7 75 - 82 1 83 - customers - 94 61 1 Collectively assessed - Latent 13 92 7 - 1 For the notes to this table refer to page 33. Appendix 3 Credit risk (continued) Problem debt management: Loans, REIL, provisions and impairments(continued) Impairment provisions flow statement (continued) UK Retail UK Corporate Wealth International Banking Ulster Bank US R&C (1) Total R&C (1) Markets Total Core Non-Core Group £m £m £m £m £m £m £m £m £m £m £m At 1 January 2012 81 Currency translation and other adjustments 18 - 17 10 Amounts written-off Recoveries of amounts previously written-off 72 6 - 7 - 41 1 53 Charged to income statement 22 62 43 19 Unwind of discount (2) - - At 30 June 2012 99 Individually assessed - banks - - 2 40 - - 42 76 1 - customers - 86 67 Collectively assessed - 2 - Latent 11 12 99 For the notes to this table refer to the following page. Appendix 3 Credit risk (continued) Problem debt management: Loans, REIL, provisions and impairments(continued) Impairment provisions flow statement (continued) Non-Core (by donating division) UK Corporate International Banking Ulster Bank US R&C (1) Other Total £m £m £m £m £m £m At 1 January 2013 28 Currency translation and other adjustments 4 67 16 2 Amounts written-off Recoveries of amounts previously written-off 6 4 - 20 1 31 Charged to income statement 81 Unwind of discount (2) - At 30 June 2013 24 Individually assessed - banks - 1 - - - 1 - customers 25 8 Collectively assessed - 88 16 Latent 55 - 24 At 1 January 2012 48 Currency translation and other adjustments Amounts written-off Recoveries of amounts previously written-off 9 7 - 34 3 53 Charged to income statement 85 3 Unwind of discount (2) - - At 30 June 2012 20 Individually assessed - banks - 1 - - - 1 - customers 30 - Collectively assessed 26 91 17 Latent 60 3 20 Notes: US Retail & Commercial. Recognised in interest income. Appendix 3 Credit risk (continued) Problem debt management: Loans, REIL, provisions and impairments(continued) Impairment charge analysis The table below analyses the impairment charge for loans and securities. Half year ended 30 June 2013 UK Retail UK Corporate Wealth International Banking Ulster Bank US R&C Total R&C Markets Other Total Core Non-Core Group £m £m £m £m £m £m £m £m £m £m £m £m Individually assessed - 7 - 8 - Collectively assessed - - 80 - 78 Latent loss 9 - 1 8 - 3 Loans to customers 7 51 6 Loans to banks - Securities - - - 1 - - 1 62 61 Charge to income statement 7 51 59 Half year ended 30 June 2012 Individually assessed - 21 50 27 7 - Collectively assessed - Latent loss 1 1 - 48 - - Loans to customers 22 50 43 7 - Loans to banks - - - 12 - - 12 12 - 24 - 24 Securities - 4 4 2 32 38 Charge to income statement 22 62 47 21 32 Appendix 3 Credit risk (continued) Problem debt management: Loans, REIL, provisions and impairments(continued) Impairment charge analysis (continued) Half year ended 30 June 2013 Non-Core (by donating division) UK Corporate International Banking Ulster Bank US R&C Other Total £m £m £m £m £m £m Individually assessed 1 Collectively assessed 3 - 9 66 - 78 Latent loss 1 14 3 Loans to customers 81 Securities - Charge to income statement 81 Half year ended 30 June 2012 Individually assessed - Collectively assessed 33 - 9 5 Latent loss - 6 Loans to customers 85 3 Securities - Charge to income statement 85 3 Appendix 3 Credit risk (continued) Key loan portfolios* Commercial real estate The commercial real estate sector comprised exposures to entities involved in the development of, or investment in, commercial and residential properties (including housebuilders). The analysis of lending utilisations below excludes rate risk management and contingent obligations. 30 June 2013 31 December 2012 Investment Development Total Investment Development Total By division (1) £m £m £m £m £m £m Core UK Corporate Ulster Bank US Retail & Commercial 2 3 International Banking Markets 10 57 Non-Core UK Corporate Ulster Bank US Retail & Commercial - - International Banking 14 Total For the note to this table refer to page 38. *Not within the scope of Deloitte LLP's review report Appendix 3 Credit risk (continued) Key loan portfolios*: Commercial real estate(continued) By geography (1) Investment Development Commercial Residential Total Commercial Residential Total Total £m £m £m £m £m £m £m 30 June 2013 UK (excluding NI) (2) Ireland (ROI and NI) (2) Western Europe (other) 24 40 64 US - 2 2 RoW (2) - 89 31 December 2012 UK (excluding NI) (2) Ireland (ROI and NI) (2) Western Europe (other) 22 33 55 US - 15 15 RoW (2) - 65 Investment Development Core Non-Core Core Non-Core Total By geography (1) £m £m £m £m £m 30 June 2013 UK (excluding NI) (2) Ireland (ROI and NI) (2) Western Europe (other) 32 32 US 2 - RoW - 31 December 2012 UK (excluding NI) (2) Ireland (ROI and NI) (2) Western Europe (other) 24 31 US 15 - RoW - For the notes to these tables refer to the following page. *Not within the scope of Deloitte LLP's review report Appendix 3 Credit risk (continued) Key loan portfolios*: Commercial real estate(continued) By sub-sector (1) UK (excl NI) (2) £m Ireland (ROI and NI)(2) £m Western Europe £m US £m RoW £m Total £m 30 June 2013 Residential 89 Office 59 53 Retail Industrial 15 - Mixed/other 31 December 2012 Residential Office 99 Retail Industrial 4 39 Mixed/other Notes: Excludes commercial real estate lending in Wealth as these loans are generally supported by personal guarantees in addition to collateral. This portfolio, which totalled £1.3 billion at 30 June 2013 (31 December 2012 - £1.4 billion), continues to perform in line with expectations and requires minimal provision. ROI: Republic of Ireland; NI: Northern Ireland; RoW: Rest of World. Key points · In line with the Group's strategy, the overall exposure to commercial real estate fell by £3.9 billion or 6% during H1 to £59.1 billion. The limited growth in Core exposures at Ulster Bank and US Retail & Commercial was attributable to foreign exchange fluctuations. The overall mix of geography, sub-sector and investment and development remained broadly unchanged. · Most of the decrease was in Non-Core and was due to repayments, asset sales and write-offs. The Non-Core portfolio totalled £23.2 billion (39% of the portfolio) at 30 June 2013 (31 December 2012 - £26.4 billion or 42% of the portfolio). · Following the successful issuances of CMBS, the amount of US commercial real estate exposure held in inventory was reduced accordingly. · The UK portfolio was focused on London and South East England. Approximately 46% of the portfolio was held in these areas at 30 June 2013 (31 December 2012 - 43%). *Not within the scope of Deloitte LLP's review report Appendix 3 Credit risk (continued) Key loan portfolios*: Commercial real estate(continued) Maturity profile of portfolio UK Corporate Ulster Bank US Retail & Commercial International Banking Markets Total £m £m £m £m £m £m 30 June 2013 Core < 1 year (1) 12 1-2 years 2-3 years 56 > 3 years Not classified (2) - Total Non-Core < 1 year (1) - 1-2 years 42 - 2-3 years 94 88 34 - > 3 years - Not classified (2) - Total - 31 December 2012 Core < 1 year (1) 59 1-2 years 2-3 years - > 3 years Not classified (2) - Total Non-Core < 1 year (1) - 1-2 years 79 - 2-3 years 99 38 43 - > 3 years - Not classified (2) - Total - Notes: Includes on demand and past due assets. Predominantly comprises overdrafts and multi-option facilities for which there is no single maturity date. Key points · The overall maturity profile remained relatively unchanged during H1 2013. · The majority of Ulster Bank's commercial real estate portfolio was categorised as under 1 year owing to the high level of non-performing assets in the portfolio. *Not within the scope of Deloitte LLP's review report Appendix 3 Credit risk (continued) Key loan portfolios*: Commercial real estate(continued) Portfolio by AQ band AQ1-AQ2 £m AQ3-AQ4 £m AQ5-AQ6 £m AQ7-AQ8 £m AQ9 £m AQ10 £m Total £m 30 June 2013 Core Non-Core 31 December 2012 Core Non-Core Key points · AQ10 was broadly flat with reductions in Non-Core offset by increases in Ulster Bank. The high proportion of the portfolio in AQ10 continued to be driven by exposure in Non-Core (Ulster Bank and International Banking) and Core (Ulster Bank). · Of the total portfolio of £59.1 billion at 30 June 2013, £27.2 billion (31 December 2012 - £28.1 billion) was managed within the Group's standard credit processes. Another £3.5 billion (31 December 2012 - £5.1 billion) received varying degrees of heightened credit management under the Group's Watchlist process. The decrease in the portfolio managed in the Group's Watchlist process occurred mainly in Non-Core and UK Corporate. The remaining £28.4 billion (31 December 2012 - £29.8 billion) was managed within GRG and included Watchlist and non-performing exposures. The table below analyses commercial real estate (Core and Non-Core) lending by loan-to-value (LTV) ratio which represents loan value before provisions relative to the value of the property financed. Due to market conditions in Ireland and to a lesser extent in the UK, there is a shortage of market-based data on which to base property valuations. Where external valuations are difficult to obtain or cannot be relied upon, the Group deploys a range of alternative approaches to assess property values, including internal expert judgement and indexation. Ulster Bank Rest of the Group Group Loan-to-value Performing £m Non- performing £m Total £m Performing £m Non- performing £m Total £m Performing £m Non- performing £m Total £m 30 June 2013 < 50% 38 > 50% and < 70% > 70% and < 90% > 90% and < 100% > 100% and < 110% 56 > 110% and < 130% > 130% and < 150% > 150% Total with LTVs Minimal security (1) 12 59 71 Other (2) Total Total portfolio average LTV (3) 125% 291% 263% 65% 150% 86% 69% 226% 132% *Not within the scope of Deloitte LLP's review report Appendix 3 Credit risk (continued) Key loan portfolios*: Commercial real estate(continued) Ulster Bank Rest of the Group Group Loan-to-value Performing £m Non- performing £m Total £m Performing £m Non- performing £m Total £m Performing £m Non- performing £m Total £m 31 December 2012 (4) < 50% 18 > 50% and < 70% 58 > 70% and < 90% > 90% and < 100% > 100% and < 110% > 110% and < 130% > 130% and < 150% > 150% Total with LTVs Minimal security (1) 8 3 13 16 11 Other (2) Total Total portfolio average LTV (3) 136% 286% 250% 65% 125% 80% 71% 206% 122% Notes: In 2012, the Group reclassified loans with limited (defined as LTV>1,000%) or non-physical security as minimal security, of which a majority were commercial real estate development loans in Ulster Bank. Total portfolio average LTV is quoted net of loans with minimal security given that the anticipated recovery rate is less than 10%. Provisions are marked against these loans where required to reflect the relevant asset quality and recovery profile. Other non-performing loans of £2.0 billion (31 December 2012 - £1.9 billion) were subject to the Group's standard provisioning policies. Other performing loans of £6.5 billion (31 December 2012 - £6.6 billion) included general corporate loans, typically unsecured, to commercial real estate companies, and major UK homebuilders. The credit quality of these exposures was consistent with that of the performing portfolio overall. Weighted average by exposure. 31 December 2012 LTV revised to reflect refinement to security value reporting implemented during the first half of 2013. Key points · In the first half of 2013, LTV ratios were affected by difficult, although improving, market conditions as well as refinements to the Group's estimation approach. These factors contributed to an increase in the amount of lending with higher LTV buckets, which were also affected by a few large borrowers. Commercial real estate loans are assessed in accordance with the Group's normal provisioning policies, which rely on 90 days past due measures coupled with management judgment to identify evidence of impairment, such as significant current financial difficulties likely to lead to material decreases in future cash flows. Provisions as a percentage of REIL for commercial real estate was 47% at 30 June 2013. · Interest payable on outstanding loans was covered 3.05 times and 1.59 times within UK Corporate and International Banking respectively, at 30 June 2013 (31 December 2012 - 2.96 times and 1.50 times, respectively). The US Retail & Commercial portfolio is managed on the basis of debt service coverage, which includes scheduled principal amortisation as well as interest payable. The average debt service coverage was 1.46x at 30 June 2013 (31 December 2012 - 1.34x). As a number of different approaches are used within the Group and across geographies to calculate interest coverage ratios, they may not be comparable for different portfolio types and legal entities. *Not within the scope of Deloitte LLP's review report Appendix 3 Credit risk (continued) Key loan portfolios*: Commercial real estate(continued) Credit quality metrics relating to commercial real estate lending were as follows: Total Non-Core 30 June 31 December 30 June 31 December Lending (gross) £59.1bn £63.0bn £23.2bn £26.4bn Of which REIL £22.3bn £22.1bn £16.6bn £17.1bn Provisions £10.4bn £10.1bn £8.6bn £8.3bn REIL as a % of gross loans to customers 37.7% 35.1% 71.6% 64.8% Provisions as a % of REIL 47% 46% 52% 49% Note: Excludes property related lending to customers in other sectors managed by Real Estate Finance. Ulster Bank is a significant contributor to Non-Core commercial real estate lending. For further information refer to the section on Ulster Bank Group (Core and Non-Core) on page 51. Residential mortgages The majority of the Group's secured lending exposures were in the UK, Ireland and the US. The analysis below includes both Core and Non-Core. 30 June 31 December £m £m UK Retail Ulster Bank RBS Citizens Wealth Appendix 3 Credit risk (continued) Key loan portfolios*: Residential mortgages(continued) The table below shows LTVs for the Group's residential mortgage portfolio split between performing (AQ1-AQ9) and non-performing (AQ10), with the average LTV calculated on a weighted value basis. Loan balances are shown as at 30 June 2013 whereas property values are calculated using property index movements since the last formal valuation. UK Retail Ulster Bank RBS Citizens (1) Wealth Loan-to-value Performing £m Non- performing £m Total £m Performing £m Non- performing £m Total £m Performing £m Non- performing £m Total £m £m 30 June 2013 < 50% 60 > 50% and < 70% 85 > 70% and < 90% > 90% and < 100% 59 80 > 100% and < 110% 37 74 > 110% and < 130% 37 42 > 130% and < 150% 50 16 66 11 15 > 150% - - - 9 34 Total with LTVs Other (2) 12 - 15 15 2 Total Total portfolio average LTV (3) 65% 78% 65% 112% 140% 117% 73% 81% 73% 51% Average LTV on new originations during the year (3) 64% 73% 65% n/a For the notes to this table refer to the following page. Appendix 3 Credit risk (continued) Key loan portfolios*:Residential mortgages (continued) UK Retail Ulster Bank RBS Citizens (1) Wealth Loan-to-value Performing £m Non- performing £m Total £m Performing £m Non- performing £m Total £m Performing £m Non- performing £m Total £m £m 31 December 2012 < 50% 51 > 50% and < 70% 76 > 70% and < 90% > 90% and < 100% 57 > 100% and < 110% 43 82 > 110% and < 130% 42 56 > 130% and < 150% 83 26 14 19 > 150% - - - 14 32 Total with LTVs Other (2) 12 - - - 19 Total Total portfolio average LTV (3) 66% 80% 67% 108% 132% 112% 75% 86% 75% 51% Average LTV on new originations during the year (3) 65% 74% 64% n/a Notes: Includes residential mortgages and home equity loans and lines (refer to page 46 for a breakdown of balances). Where no indexed LTV is held. For all divisions except Wealth, average LTV weighted by value is calculated using the LTV on each individual mortgage and applying a weighting based on the value of each mortgage. For Wealth, LTVs are at point of origination and portfolio average LTVs are calculated on a ratio basis (ratio of outstanding balances to total property value). Wealth non-performing mortgage loans were minimal at £127 million (31 December 2012 - £108 million) Appendix 3 Credit risk (continued) Key loan portfolios*:Residential mortgages (continued) Key points UK Retail · The UK Retail mortgage portfolio totalled £98.3 billion at 30 June 2013, a decrease of 0.8% from 31 December 2012. The assets were prime mortgages and included £8.5 billion (8.6% of the total portfolio) of residential buy-to-let lending. As at June 2013 approximately 40% of the portfolio consisted of fixed rate, 5% a combination of fixed and variable rates and the remainder variable rate mortgages (including those on managed rates). · During Q1 mortgage advisors were retrained in advance of the requirements of the Mortgage Market Review. As a result, new business volumes through the branch and telephone distribution channels fell. Gross new mortgage lending amounted to £5.5 billion in the first half of 2013 and average LTV by volume was 59.0% compared to 61.3% for 31 December 2012. The average LTV calculated by weighted loan-to-value of lending was 63.6% (31 December 2012 - 65.2%). The ratio of total lending to total property valuations was 55.2% (31 December 2012 - 56.3%). · Based on the Halifax Price Index at March 2013, the portfolio average indexed LTV by volume was 56.5% (31 December 2012 - 58.1%) and 65.0% by weighted value of debt outstanding (31 December 2012 - 66.8%). The ratio of total outstanding balances to total indexed property valuations was 47.1% (31 December 2012 - 48.5%). · The arrears rate (defined as more than three payments in arrears, excluding repossessions and shortfalls post property sale), was broadly stable at 1.4% (31 December 2012 - 1.5%). · The impairment charge for mortgage loans was £25.5 million for the half year to June 2013 compared with £33.9 million in H2 2012. Ulster Bank · Ulster Bank's residential mortgage portfolio totalled £19.7 billion at 30 June 2013, with 88% in the Republic of Ireland and 12% in Northern Ireland. At constant exchange rates, the portfolio decreased 1.3% from 31 December 2012 as a result of amortisation and limited growth owing to low market demand. · The assets included £2.3 billion (12% of total) of residential buy-to-let loans. The interest rate product mix was approximately 67% on tracker rate, 23% on variable rate and 10% on fixed rate products. · The average individual LTV on new originations was 73% in H1 2013, (74% in H2 2012); the volume of new business remained very low. The maximum LTV available to Ulster Bank customers was 90% with the exception of a specific Northern Ireland scheme which permits LTVs of up to 95% (although Ulster Bank's exposure is capped at 85% LTV). · The House Price Index was stable during H1 2013 so the underlying portfolio LTVs were unchanged. The reported increase in average portfolio LTV (112% at 31 December 2012 compared to 117% at 30 June 2013) resulted from refinements in the calculation to align with the LTV used for other purposes. Appendix 3 Credit risk (continued) Key loan portfolios*: Residential mortgages(continued) Key points (continued) RBS Citizens · RBS Citizens residential real estate portfolio totalled £21.6 billion at 30 June 2013 (31December 2012 - £21.5 billion). The Core business comprised 89% of the portfolio. · The portfolio comprised £6.2 billion (Core - £5.8 billion; Non-Core - £0.4 billion) of first lien residential mortgages (1% in second lien position) and £15.4 billion (Core - £13.5 billion; Non-Core - £1.9 billion) of home equity loans and lines (first and second liens). Home equity Core consisted of 48% in first lien position while Non-Core consisted of 95% in second lien position. · RBS Citizens continues to focus on the 'footprint states' in the regions of New England, the Mid Atlantic and the Mid West. At 30 June 2013, £18.2 billion (84% of the total portfolio) was within footprint. · Of the total residential real estate portfolio, 11% was in the Non-Core portfolio, of which the serviced by others (SBO) element was the largest component (75%). The SBO portfolio consisted of purchased pools of home equity loans and lines. In Q2 2013, 5.8% (annualised) of the portfolio was charged-off, an improvement from 2012 when the full year charge-off rate was 7.4%. Excluding one-time events the 2012 full year charge-off rate was 6.8%. The high rate was due to significant lending in out-of-footprint geographies, high (95%) second lien concentrations, and high LTV exposures (108% weighted average LTV at 30 June 2013). The SBO book was closed to new purchases from the third quarter of 2007 and is in run-off, with exposure down from £1.8 billion at 31 December 2012 to £1.7 billion at 30 June 2013. The arrears rate of the SBO portfolio continued to decrease (1.6% at 30 June 2013 compared to 1.9% at 31 December 2012) due primarily to portfolio liquidation (with highest risk borrowers charged-off) as well as more effective account servicing and collections. · The current weighted average LTV of the real estate portfolio decreased to 73% at 30 June 2013 from 75% at 31 December 2012, driven by increases in the Case-Shiller home price index from Q3 2012 to Q4 2012. The weighted average LTV of the real estate portfolio excluding SBO was 70%. Appendix 3 Credit risk (continued) Key loan portfolios*(continued) Interest only retail loans The Group's principal interest only retail loan portfolios include interest only mortgage lending in UK Retail, Ulster Bank and Wealth and RBS Citizens' portfolios of home equity lines of credit (HELOC) and interest only mortgage portfolios. The table below analyses these interest only retail loans. 30 June 2013 31 December 2012 Mortgages £bn Other loans £bn Mortgages £bn Other loans £bn Variable rate Fixed rate Interest only loans Mixed repayment (1) - - Total Note: Mortgages with partial interest only and partial capital repayments. The Group has reduced its exposure to interest only mortgages. UK Retail stopped offering interest only mortgages to residential owner occupied customers with effect from 1 December 2012. Interest only repayment remains an option for buy-to-let mortgages. Ulster Bank withdrew interest only as a standard mortgage offering for new lending in the Republic of Ireland in 2010 and in Northern Ireland in 2012.Interest only mortgages are now granted on a very limited basis to high net worth customers or as part of its forbearance programme. RBS Citizens offers its customers interest only mortgages and conventional HELOC that enter an amortising repayment period after the interest only period. Wealth offers interest only mortgages to its high net worth customers. The tables below analyse the Group's interest only mortgage and HELOC portfolios (excluding mixed repayment mortgages) by type, by contractual year of maturity and by originating division. 2013 (1) 2014-15 2016-20 2021-25 2026-30 2031-40 After Total 30 June 2013 £bn £bn £bn £bn £bn £bn £bn £bn Bullet principal repayment (2) Conversion to amortising (2,3) - Total 2013 (1) 2014-15 2016-20 2021-25 2026-30 2031-40 After Total 31 December 2012 £bn £bn £bn £bn £bn £bn £bn £bn Bullet principal repayment (2) Conversion to amortising (2,3) - Total Notes: 2013 includes a small pre-2013 maturity exposure. Includes £2.1 billion (31 December - £2.2 billion) of repayment mortgages that have been granted interest only concessions (forbearance). Maturity date relates to the expiry of the interest only period. *Not within the scope of Deloitte LLP's review report Appendix 3 Credit risk (continued) Key loan portfolios*: Interest only retail loans(continued) Bullet principal repayment Conversion toamortising Total % divisional mortgage lending 30 June 2013 £bn £bn £bn % Division UK Retail - Ulster Bank RBS Citizens Wealth - Total 31 December 2012 Division UK Retail - Ulster Bank RBS Citizens Wealth Total UK Retail UK Retail's interest only mortgages require full principal repayment (bullet) at the time of maturity. Typically such loans have terms of between 15 and 20 years. Contact strategies are in place to remind customers of their need to have an adequate repayment vehicle throughout the mortgage term. Of the bullet loans that matured in 2012, 60% had been fully repaid by 30 June 2013. The unpaid balance totalled £83 million, 93% of which continued to meet agreed payment arrangements (including balances that have been restructured on a capital repayment basis with eight months of the contract date; customers are allowed eight months leeway for their investment plan to mature and cashed in to repay the mortgage). Of the remaining loans, 72% had an indexed LTV of 70% or less with only 11.4% above 90%. Customers may be offered a short extension to the term of an interest only mortgage or a conversion of an interest only mortgage to one featuring repayment of both capital and interest, subject to affordability and characteristics such as the customers' income and ultimate repayment vehicle. The majority of term extensions in UK Retail are classified as forbearance. Ulster Bank Ulster Bank's interest only mortgages require full principal repayment (bullet) at the time of maturity; or payment of both capital and interest from the end of the interest only period, typically seven years, so that customers meet their contractual repayment obligations. For bullet customers, contact strategies are in place to remind them of the need to repay principal at the end of the mortgage term. *Not within the scope of Deloitte LLP's review report Appendix 3 Credit risk (continued) Key loan portfolios*: Interest only retail loans(continued) Of the bullet mortgages that matured in 2012 (£0.7 million), 29% had fully repaid by 30 June 2013 leaving residual balances of £0.5 million, 88% of which were meeting the terms of a revised repayment schedule. Of the amortising loans that matured in 2012 (£269 million), 68% were meeting the terms of a revised repayment schedule. Ulster Bank also offers temporary interest only periods to customers as part of its forbearance programme. An interest only period of up to two years, is permitted after which the customer enters an amortising repayment period following further assessment of the customer's circumstances. The affordability assessment conducted at the end of the forbearance period takes into consideration the repayment of the arrears that have accumulated based on original terms during the forbearance period. The customer's delinquency status does not deteriorate further while forbearance repayments are maintained. Term extensions in respect of existing interest only mortgages are offered only under a forbearance arrangement. RBS Citizens RBS Citizens has two portfolios of interest only loans. The first is a legacy portfolio of interest only HELOC loans (£0.4 billion at 30 June 2013) for which repayment of principal is due at maturity. The majority of these loans are due to mature between 2013 and 2015. Of those that matured in 2012, 67% had fully repaid by 30 June 2013 with residual balances of £30 million, 90% of which remained up-to-date with the terms of a revised repayment schedule. The second is an interest only portfolio of loans that convert to amortising after an interest only period of typically 10 years (£9.5 billion at June 2013 of which £8.8 billion were HELOCs). For these loans, the typical payments increase is currently 168% (average increase calculated at £221 per month). Delinquency rates showed a modest increase in the over 30 days' arrears rate. The table below analyses the Group's retail mortgage portfolio between interest only mortgages (excluding mixed repayment mortgages) and other mortgage loans. 30 June 2013 Interest only £bn Other £bn Total £bn Arrears status Current 1 to 90 days in arrears 90+ days in arrears Total Current LTV < 50% > 50% and < 70% > 70% and < 90% > 90% and < 100% > 100% and < 110% > 110% and < 130% > 130% and < 150% > 150% Total with LTVs Other Total *Not within the scope of Deloitte LLP's review report Appendix 3 Credit risk (continued) Key loan portfolios*: Interest only retail loans(continued) 31 December 2012 Interest only £bn Other £bn Total £bn Arrears status Current 1 to 90 days in arrears 90+ days in arrears Total Current LTV < 50% > 50% and < 70% > 70% and < 90% > 90% and < 100% > 100% and < 110% > 110% and < 130% > 130% and < 150% > 150% Total with LTVs Other Total *Not within the scope of Deloitte LLP's review report Appendix 3 Credit risk (continued) Key loan portfolios*(continued) Ulster Bank Group (Core and Non-Core) Overview At 30 June 2013, Ulster Bank Group accounted for 10% of the Group's total gross loans to customers (31 December 2012 - 10%) and 8% of the Group's Core gross loans to customers (31 December 2012 - 8%). During the period, there was a modest improvement in the economic outlook for Ireland with key economic indicators such as tax revenue, house price indices and GDP growth forecast stabilising. The impairment charge of £929 million for H1 2013 (H2 2012 - £1,174 million) was driven by a combination of new defaulting customers and higher provisions on existing defaulted cases as security values deteriorated. Provisions as a percentage of risk elements in lending were 57% at 30 June 2013 in line with year end. Ulster Bank impairment provisions take into account recovery strategies for its commercial real estate portfolio, as currently there is very limited liquidity in the Irish commercial and development market. Risk elements in lending were £20.4 billion at 30 June 2013 (31 December 2012 - £18.8 billion). This included exposures of £1.2 billion relating to corporate customers which were 90 days past due but subject to on-going renegotiations and awaiting final agreement with the customers. The increase was also driven by foreign exchange movements of £0.7 billion, partially offset by write-offs totalling £0.3 billion. Core The impairment charge for H1 2013 of £503 million (H2 2012 - £647 million), while representing a decrease of £144 million on H2 2012, reflected the difficult economic climate in Ireland and its impact on default levels, particularly in the corporate portfolios. The mortgage sector accounted for £181 million (36%) of the total H1 2013 impairment charge (H2 2012 - £290 million), representing a decrease of £109 million. Non-Core The impairment charge for H1 2013 was £426 million (H2 2012 - £527 million), with the commercial real estate sector accounting for £372 million (87%). *Not within the scope of Deloitte LLP's review report Appendix 3 Credit risk (continued) Key loan portfolios*:Ulster Bank Group (Core and Non-Core)(continued) The table below analyses Ulster Bank Group's loans, REIL and impairments by sector. Credit metrics Gross loans REIL Provisions REIL as a % of gross loans Provisions as a % of REIL Provisions as a % of gross loans YTD Impairment charge YTD Amounts written-off Sector analysis £m £m £m % % % £m £m 30 June 2013 Core Mortgages 51 10 Commercial real estate - investment 37 97 11 - development 46 26 - Other corporate 61 65 Other lending 95 13 23 52 Non-Core Commercial real estate - investment 48 15 - development 67 Other corporate 61 54 4 61 Ulster Bank Group Mortgages 51 10 Commercial real estate - investment 44 26 - development 65 Other corporate 61 69 Other lending 95 13 23 57 *Not within the scope of Deloitte LLP's review report Appendix 3 Credit risk (continued) Key loan portfolios*:Ulster Bank Group (Core and Non-Core)(continued) Credit metrics Gross loans REIL Provisions REIL as a % of gross loans Provisions as a % of REIL Provisions as a % of gross loans YTD Impairment charge YTD Amounts written-off Sector analysis £m £m £m % % % £m £m 31 December 2012 Core Mortgages 48 22 Commercial real estate - investment 38 - - development 53 55 2 Other corporate 62 15 Other lending 97 53 33 52 72 Non-Core Commercial real estate - investment 51 15 - development 65 Other corporate 58 77 23 61 Ulster Bank Group Mortgages 48 22 Commercial real estate - investment 47 15 - development 64 Other corporate 60 38 Other lending 97 53 33 57 Geographical analysis: Commercial real estate Investment Development Commercial Residential Commercial Residential Total Exposure by geography £m £m £m £m £m 30 June 2013 ROI NI UK (excluding NI) 81 78 RoW 14 1 8 10 33 31 December 2012 ROI NI UK (excluding NI) 86 82 RoW 14 1 8 10 33 *Not within the scope of Deloitte LLP's review report Appendix 3 Credit risk (continued) Key loan portfolios*:Ulster Bank Group (Core and Non-Core)(continued) Key points · The commercial real estate lending portfolio for Ulster Bank Group (Core and Non-Core) totalled £15.2 billion at 30 June 2013 (against which provisions of £7.4 billion were held on REIL of £12.9 billion), of which £10.8 billion or 71% was in Non-Core. The geographic split of the total Ulster Bank Group commercial real estate portfolio remained similar to 31 December 2012, with 63.3% in Republic of Ireland (31 December 2012 - 62.6%), 25.3% in Northern Ireland (31 December 2012 - 26.0%), 11.1% in the UK excluding Northern Ireland (31 December 2012 - 11.1%) and the balance (<0.1%) in the Rest of World (primarily Europe). · Commercial real estate continues to be the sector driving the Ulster Bank Group defaulted loan book. Exposure to this sector fell by £73 million in the six months from 31 December 2012 despite an increase of £480 million due to foreign exchange movements. In line with the Group's sector concentration risk reduction strategy, exposure to commercial real estate fell by £73 million over the period. The decline was driven by repayments of £354 million and write-offs of £200 million, partially offset by adverse exchange rate movements of £480 million. · The outlook for the property sector remains challenging. While there appear to be some signs of stabilisation in the main urban centres, the outlook remains negative for secondary property locations on the island of Ireland. · During H1, Ulster Bank saw further migration of commercial real estate exposures managed under the Group's watchlist process, where various measures may be agreed to assist customers whose loans are performing but who are experiencing temporary financial difficulties. Residential mortgages Mortgage lending portfolio analysis by country of location of the underlying security is set out below. 30 June 31 December £m £m ROI NI *Not within the scope of Deloitte LLP's review report Appendix 3 Credit risk (continued) Credit risk assets* Credit risk assets analysed in this appendix are presented to supplement the balance sheet related credit risk analyses on pages 2 to 12. Credit risk assets consist of: ● Lending - cash and balances at central banks and loans and advances to banks and customers (including overdraft facilities, instalment credit and finance leases); ● Rate risk management, which includes exposures arising from foreign exchange transactions, interest rate swaps, credit default swaps and options. Exposures are mitigated by (i) offsetting in-the-money and out-of-the-money transactions where such transactions are governed by legally enforcing netting agreements; and (ii) the receipt of financial collateral (primarily cash and bonds) using industry standard collateral agreements. ● Contingent obligations, primarily letters of credit and guarantees. Credit risk assets exclude issuer risk (primarily debt securities) and reverse repurchase arrangements. They take account of legal netting arrangements that provide a right of legal set-off but do not meet the offset criteria under IFRS. Divisional analysis of credit risk assets 30 June £m 31 December £m UK Retail UK Corporate Wealth International Banking Ulster Bank US Retail & Commercial Retail & Commercial Markets Other Core 557,450 Non-Core 55,140 Key points ● The trends in the portfolio continue to reflect the Group's strategy, with the £13.1 billion reduction in overall credit risk assets driven by a decrease in exposure in the Non-Core division. At 30 June 2013, Non-Core accounted for 9% of the overall Group credit assets (31 December 2012 - 10%). ● Exposure in the Retail & Commercial divisions remained broadly stable, with a fall in International Banking offset by growth in US Retail & Commercial and Wealth. The reduction in International Banking was spread across all sectors and geographies. The increase in US Retail & Commercial was predominantly due to exchange rate movements. ● Exposure in Markets declined during the period, primarily driven by a reduction in CDS activities. There was also a reduction in other rate risk management products, reduced placement activity with central banks and in securitisation exposure. This was offset by an increase in 'Other' (predominantly consisting of Group Treasury's exposure to central banks in the UK, US and Germany) which is a function of the Group's liquidity requirements and cash positions. ● Non-Core declined by £10.1 billion (15.5% of the 2012 portfolio) during the period, mainly due to repayments, run offs, and disposals. The property, TMT and natural resources sectors accounted for 76% of the reduction in Non-Core. *Not within the scope of Deloitte LLP's review report Appendix 3 Credit risk (continued) Credit risk assets* (continued) Asset quality The Group categorises exposures by credit grade for risk management and reporting purposes. Customers are assigned credit grades based on various credit grading models that reflect the key drivers of default for each customer type. All credit grades across the Group map to both a Group level asset quality scale, used for external financial reporting, and, for wholesale exposures, a master grading scale which is used for internal management reporting across portfolios. As a result, measures of risk exposure may be readily aggregated and reported at increasing levels of granularity depending on stakeholder or business need. The table below shows credit risk assets by asset quality (AQ) band: 30 June 2013 31 December 2012 Asset quality band Probability of default range Core £m Non-Core £m Total £m Total % Core £m Non-Core £m Total £m Total % AQ1 0% - 0.034% AQ2 0.034% - 0.048% AQ3 0.048% - 0.095% AQ4 0.095% - 0.381% AQ5 0.381% - 1.076% AQ6 1.076% - 2.153% AQ7 2.153% - 6.089% AQ8 6.089% - 17.222% AQ9 17.222% - 100% AQ10 100% Other (1) Note: 'Other' largely comprises assets covered by the standardised approach, for which a probability of default equivalent to those assigned to assets covered by the internal ratings based approach is not available. *Not within the scope of Deloitte LLP's review report Appendix 3 Credit risk (continued) Credit risk assets*: Asset quality(continued) 30 June 2013 31 December 2012 AQ10 credit risk assets by division AQ10 £m % of divisional credit risk assets % AQ10 £m % of divisional credit risk assets % UK Retail 4,883 4.3 UK Corporate 6,664 6.7 International Banking 654 1.1 Ulster Bank 9,366 27.0 US Retail & Commercial 636 1.1 Retail & Commercial 22,203 5.8 Markets 627 0.7 Core 22,830 4.1 Non-Core 22,204 40.3 45,034 7.4 Key points ● Trends in asset quality of the Group's credit risk exposures in the first half of 2013 reflected changes in the composition of the Core portfolio and the run-off of Non-Core assets. ● The increase in the Group's Core exposures within the AQ1 band reflected the increase in the Group Treasury's exposure to sovereigns. ● Defaulted assets (AQ10) in the Core divisions were concentrated in the personal (41%) and property (29%) sectors, with the remainder spread across other corporate sectors. Core defaulted assets in the personal sector were spread evenly between UK Retail and Ulster Bank, and remained stable over the period. The transport sector showed further signs of stress, with defaulted assets in the shipping sub-sector increasing during the period in UK Corporate. ● Weaknesses in the commercial real estate market continued to be the main cause of defaulted assets within Non-Core, with approximately 85% of the defaulted assets in Non-Core in that sector. ● Given the weak Irish economy, the stock of defaulted assets in the Ulster Bank portfolio continued to grow, driven by the exposure to the personal and property sectors. Refer to the Risk management section on Ulster Bank Group (Core and Non-Core) for more details. *Not within the scope of Deloitte LLP's review report Appendix 3 Credit risk (continued) Credit risk assets*: By sector and geographical region 30 June 2013 UK £m Western Europe (excl. UK) £m North America £m Asia Pacific £m Latin America £m Other (1) £m Total £m Core £m Non- Core £m Personal 45 Banks Other financial institutions Sovereign (2) 50 Property Natural resources Manufacturing Transport (3) Retail and leisure Telecommunications, media and technology 30 Business services 31 December 2012 Personal 39 Banks Other financial institutions Sovereign (2) 64 Property Natural resources Manufacturing Transport (3) Retail and leisure Telecommunications, media and technology Business services Notes: Comprises Central and Eastern Europe, the Middle East, Central Asia and Africa, and supranationals such as the World Bank. Includes central bank exposures. Excludes net investment in operating leases in shipping and aviation portfolios as they are accounted for as property, plant and equipment. However, operating leases are included in the monitoring and management of these portfolios. *Not within the scope of Deloitte LLP's review report Appendix 3 Credit risk (continued) Credit risk assets*: By sector and geographical region(continued) Key points ● Conditions in financial markets and evolution of the Group's strategy continued to impact on the composition of its portfolio during 2012 and into the first half of 2013. The following key trends were observed: ○ A 14% increase in exposures to sovereign, driven by an increase in the Group's placing of deposits with central banks; ○ A 16% decrease in exposures to banks, partly reflecting the reduction in CDS activities. There was also a general reduction in activity in eurozone peripheral countries as risk appetite was reduced. ○ A 9% decrease in exposures to other financial institutions partly driven by a reduction in exposure to securitisation vehicles; and ○ A 6% decrease in exposures to the property sector. ● The Group's sovereign portfolio comprised exposures to central governments, central banks and sub-sovereigns such as local authorities, primarily in the Group's key markets in the UK, Western Europe and the US. It predominantly comprised cash balances placed with central banks such as the Bank of England, the Federal Reserve and within the Eurosystem (including the European Central Bank and central banks in the Eurozone). Asset quality of this portfolio was high with 95% assigned an internal rating in the AQ1 asset quality band. Exposure to sovereigns fluctuated according to the Group's liquidity requirements and cash positions, which determine the level of cash placed with central banks. ● The banking sector was one of the largest in the Group's portfolio. Exposures were well diversified geographically, largely collateralised, and tightly controlled through a combination of a single name concentration framework and a suite of credit policies designed to ensure compliance with sector and country limits. The decrease in exposure was primarily the result of reduced activity with European counterparties. ● The Group's exposure to the property sector totalled £85.3 billion at 30 June 2013 (a 6% decline from 31 December 2012), the majority of which related to commercial real estate (refer to the Risk Management section on commercial real estate for further details). The remainder comprised lending to construction companies (10%), housing associations (10%) and building material groups (3%) which remained stable during the period. ● Exposure to the transport sector included asset-backed exposure to ocean-going vessels. The cyclical downturn observed in the shipping sector since 2008 showed no sign of improvement in H1 2013, with an oversupply of vessels and lower charter rates continuing. Defaulted assets (AQ10) within the shipping sector represented 9% of the total exposure to this sector (31 December 2012 - 5%), the majority of which arose in UK Corporate. ● Exposure to the retail and leisure sector remained broadly stable during the period. The market outlook for this sector remained challenging and efforts were made to rebalance the portfolio towards sectors perceived to be resilient to macroeconomic volatility (e.g. food and beverages), leading to stable credit metrics overall. *Not within the scope of Deloitte LLP's review report Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
